Third District Court of Appeal
                               State of Florida

                           Opinion filed June 15, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2828
                         Lower Tribunal No. 14-15924
                             ________________


                               Joseph Yearby,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Lisa Walsh, Judge.

      Joseph Yearby, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and WELLS and SALTER, JJ.

      WELLS, Judge.
      Joseph Yearby appeals from an order imposing sentence following

revocation of his probation. We find no merit in any of Yearby’s arguments which

relate solely to the sentence imposed. And, while we find no error in the trial

court’s determinations regarding the grounds on which Yearby’s probation should

be revoked, we remand this matter to the court below for entry of a written order

consistent with the court’s oral pronouncements below.

      Remanded with instructions.




                                        2